Tub Court or Appears, [Mackall, Jones, Potts and Dennis, Judges, (a).] at this term, reversed the decree of the court of chancery, with costs to the appellant — and decreed, that the chancellor dismiss the bill of complaint, and that each party pay his own costs incurred in the court of chancery. Provided that, the appellee be at liberty, notwithstanding, to pursue his remedy at law, (if any he shall have,) *224against the appellant, for the nonperformance of the condition of his bond, passed for the conveyance of the aforesaid land. That the court of chancery shall give the necessary and proper directions for carrying this decree into execution.

 Rumsey, Ch. J. did not attend.